Citation Nr: 1731652	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-48 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2009 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
Although the Veteran submitted a request for a hearing before the Board in July 2015, she withdrew her request in a subsequent August 2015 correspondence. 

The case was previously remanded in September 2015 and September 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran has bilateral hearing loss due to a disease or injury in service, and a sensorineural hearing loss was not compensably disabling within one year following separation from active duty.

2. The preponderance of the evidence is against finding that the Veteran has tinnitus due to a disease or injury in service, and tinnitus was not compensably disabling within a year of separation from active duty.



CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2. Tinnitus was not incurred in or aggravated by service, and it may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran asserts that she has a bilateral hearing loss and tinnitus as a result of acoustic trauma suffered during active-duty military service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d). 

Service connection for a sensorineural hearing loss and tinnitus may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§  3.307, 3.309(a).

To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The requirement that a current disability exist is satisfied if the claimant had a disability at the time her claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran asserts that she currently has bilateral hearing loss and tinnitus which were caused by exposure to acoustic trauma during active duty service. In her December 2015 claim, the Veteran stated that she was around large machinery as well as loud trucks while working in supply. In a February 2016 statement the Veteran related that she worked in a warehouse and a laundry with loud machines, and that she did not wear hearing protection. She stated that she "still has ringing in her ears" and that she did not have hearing loss prior to her active-duty military service.

The Veteran's January 1972 entrance examination noted pure tone thresholds which did not show impaired hearing for VA purposes as that term is defined at 38 C.F.R. § 3.385.  Her service treatment records do not contain any treatment or complaints related to difficulty hearing or ringing in the ears.  Finally, at the appellant's August 1975 exit examination her pure tone thresholds again did not show impaired hearing for VA purposes.

A June 1976 private audiological exam reported pure tone thresholds which again reflect pure tone thresholds which were inadequate to constitute a disability.

Private and VA treatment records reflect occasional acute ear troubles. A January 1989 private examination included a box checked "yes" next to "ear disease, injury, hearing loss" without elaboration. A December 1995 VA treatment record indicates right otitis media. A December 2003 record reflected "decreased hearing and headache on and off for the past two weeks." A December 2004 record noted a reported ear infection. 

At a December 2012 VA audiology consultation the Veteran reported difficulty hearing, with roaring sounds in the ears, noticeable for over one year. The examiner noted mild to moderate hearing loss bilaterally. The examiner did not indicate specific pure tone thresholds, but noted speech recognition of 100 percent and 90 percent in the right and left ear respectively. The audiologist noted that the Veteran had worked as a supply clerk in the army and was exposed to motor pool truck noise and gunfire, and that outside the military she had worked at a nuclear plant with hearing protection. However, the etiology of the hearing loss and tinnitus was indicated as "unsure." 

The Veteran was afforded a VA audiological examination in December 2015. The exam showed right ear hearing loss of 20 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz. In the left ear, hearing loss was 30 decibels at 500 Hertz, 30 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz. The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but noted that only the left-ear hearing loss was disabling for VA purposes. See 38 C.F.R. § 3.385. 

The December 2015 examiner noted that the Veteran reported that her hearing loss and tinnitus began in 2010, and acknowledged her military occupational specialty as a unit supply specialist.  The examiner opined, however, that the claimant's left-ear hearing loss was less likely than not related to military service. She explained that the Veteran's service treatment records showed hearing within normal limits during service and at separation, without significant threshold shifts. With regard to the claimed tinnitus, the examiner opined that such disorder was less likely than not caused by active-duty service. In support of this opinion, the examiner observed that noise-induced tinnitus occurs at the time of noise exposure, and that as the interval between noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases. 

VA regulation specifically defines the parameters of what constitutes a hearing loss disability for compensation purposes, and the Veteran's right-ear hearing loss in this case does not meet the criteria for establishing a current disability. Id. Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131. In the absence of proof of present disability, there can be no valid claim regarding any right ear hearing loss. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's left ear hearing loss is a disability under 38 C.F.R. § 3.385, however the competent evidence preponderates against finding that such disability is related to military service, or that hearing loss manifested to a compensable degree within one year of separation from service.  As such, service connection for a left ear hearing loss is denied.  The evidence also preponderates against finding that the Veteran's tinnitus had its onset within one year of service or that it is otherwise related to injury in service.  As such, entitlement to service connection for tinnitus is also denied. 

The Veteran asserts that her bilateral hearing loss and tinnitus are caused by noise exposure while working around loud machinery during service. The Veteran is competent to describe events that occurred during military service and any symptomatology regarding her perceived hearing difficulties. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). However, as a lay person, the Veteran is not competent to provide a medical diagnosis of hearing loss as such requires medical testing, or to determine the etiology of any such hearing loss. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). Hearing loss can have many causes, and whether the loud noises the Veteran was exposed to in service are in any way related to her current hearing loss disability requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999). The most probative opinion on this point, therefore, was that which was rendered by the December 2015 VA examiner.  There is no medical opinion evidence to the contrary.

The Board acknowledges that in her February 2016 notice of disagreement, the Veteran recounted that she worked around loud machinery and stated "I still have the ringing in my ears." Such a statement is ambiguous as to whether the Veteran intended to report continuity of symptomatology since the previously reported 2010 inception of tinnitus or since the described in-service noise exposure. Regardless, while the Veteran may be competent to identify the symptom of ringing in her ears, any assertion that the ringing in her ears has continued since service is contradicted by the Veteran's own prior reports that it began in 2010. Such allegation is unsubstantiated by any evidence from her service treatment records, or subsequent private or VA treatment records. Finally, such allegation was first made over 40 years after active-duty service ended. For these reasons, to the extent that such statement alleges continuity of symptomatology since service, the Board finds that statement to be not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006) (the Board can consider bias in lay evidence, the lack of contemporaneous medical records, and significant time delay between the observations and the date on which the statements were written in weighing credibility.)

Again, the most probative medical evidence of record is the December 2015 VA examination which weighs against the claim and is uncontradicted by any other medical evidence. The December 2015 examiner, who was fully apprised of the Veteran's in-service history of noise exposure and discussed it in her examination report, nevertheless opined that the appellant's hearing loss and tinnitus were less likely than not related to her active-duty service, and provided a comprehensive rationale for the opinions offered. Thus, the Board finds that the examiner's opinion constitutes fully probative evidence of record on the medical nexus question. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

No competent evidence of record indicates that a sensorineural hearing loss or tinnitus was compensably disabling within one year of her separation from active duty. Indeed, the preponderance of the credible evidence of record suggests that the Veteran's hearing disabilities began in or around 2010. Therefore, a presumption of in-service incurrence is not warranted. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has not presented or identified any contrary medical opinion that would support the claim for service connection for bilateral hearing loss or tinnitus. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter. See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b). Accordingly, the claims of entitlement to service connection for hearing loss and tinnitus are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 

REMAND

The Veteran asserts that an acquired psychiatric disorder other than post-traumatic stress disorder is related to her active-duty service, to include due to a reported in-service sexual assault. 

In November 2015, a VA psychologist provided an opinion that the Veteran's acquired psychiatric disorder was unrelated to her active-duty service. In September 2016, the Board found that opinion to be inadequate as it failed to address the June 2013 VA opinion which noted "some residual effects" from a reported sexual assault, because it appeared to focus on recent events concerning the Veteran's financial status, and because it dismissed the Veteran's lay statements regarding the assault despite concurring with an October 2012 examiner's finding. The September 2016 remand ordered that VA obtain an addendum opinion to address the June 2013 VA opinion of Dr. L.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Unfortunately, subsequent development did not comply with the prior remand directives. The November 2016 opinion again relied on recent events related to the Veteran's present financial circumstances. The examiner stated that, as no new evidence had been provided since her previous November 2015 opinion, the conclusion remained unchanged. Moreover, while the November 2016 reviewing psychologist referred to a "June 2012" VA opinion of Dr. L., she did not address the statement that there were "some residual effects" from the in-service sexual assault. As such, the November 2016 opinion did not comply with the terms of the prior Board remand, and additional development is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding, pertinent VA treatment records since May 2017. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. After completing the development above, the Veteran's entire VBMS and Virtual VA electronic claims files should be furnished to an appropriate examiner, other than the psychologist who provided the November 2016 opinion. The examiner must review the Veteran's entire VBMS and Virtual VA electronic claims file. A notation to the effect that this record review took place must be included in the examiner's report. A new examination should only be provided if one is deemed necessary by the mental health professional. 

Based on the results of the October 2012 examination and June 2013 addendum, the results of any additional examination if one is conducted, and his/her review of the Veteran's entire VBMS electronic claims file, the examiner must state whether it is at least as likely as not (50 percent probability or more) that an acquired psychiatric disorder, other than posttraumatic stress disorder, is related to the appellant's military service, to include due to a reported in-service sexual assault.

The examiner must explicitly comment on the June 2013 VA psychiatrist's statement that there were "residual effects from the incident."  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

If the requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

6. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes the claimant's submission evidence that would assist in independently corroborating the claimed inservice incident.  Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996) (The United States Court of Appeals for Veterans Claims has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor.")

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


